 

Exhibit 10.1

 



PLAN AND AGREEMENT OF MERGER

 

THIS PLAN AND AGREEMENT OF MERGER, dated as of December 31, 2014 (the
“Agreement”), between PTES Acquisition II Corp., a Nevada corporation (the
“Parent”), and Titan Energy Worldwide, Inc., a Nevada corporation and a
subsidiary of the Parent (the “Subsidiary”).

 

WITNESSETH:

 

WHEREAS, the Parent desires to acquire all the assets, and to assume all of the
liabilities and obligations, of the Subsidiary by means of a merger of the
Subsidiary with and into the Parent, with the Parent being the surviving
corporation (the “Merger”);

 

WHEREAS, the Parent owns ninety-six percent (96%) of the outstanding shares of
the Subsidiary’s capital stock entitled to vote on a merger;

 

WHEREAS, Section 92A.180 of the Nevada Revised Statutes (“NRS”) authorizes the
merger of a subsidiary corporation into a parent corporation;

 

WHEREAS, the Parent shall be the surviving entity (the “Surviving Corporation”)
and continue its existence as a Nevada corporation; and

 

WHEREAS, the Board of Directors of the Parent has approved and adopted this
Agreement and the consummation of the Merger;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             The Merger.

 

(a) At the Effective Time (as defined below), (i) the Subsidiary shall be merged
with and into the Parent, (ii) the separate existence of the Subsidiary shall
cease, and (iii) the Surviving Corporation shall be the surviving entity and
continue its existence as a Nevada corporation.

 

(b) The Merger shall become effective upon the filing of an Articles of Merger
with the Secretary of State of the State of Nevada in such form as is required
by, and executed in accordance with, the applicable provisions of the NRS. The
time at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Effective Time.”

 

2.             Effect of the Merger on Capital Stock. At the Effective Time:

 

(a) each share of common stock of the Subsidiary, par value $0.0001 per share
(the “Subsidiary Common Stock”), issued and outstanding immediately prior to the
Effective Time (other than Dissenting Shares (as defined below)) shall be
converted automatically into the right to receive (following the surrender of
the certificates representing such shares of Subsidiary Common Stock (each, a
“Common Stock Certificate”) in accordance with Sections 4 hereof), in cash and
without interest, an amount equal to $0.0007 per share of Subsidiary Common
Stock (the “Per Share Merger Consideration”). Following the Effective Time, all
shares of Subsidiary Common Stock will no longer be outstanding, will be
cancelled and retired and will cease to exist, and, subject to Section 5 hereof,
each holder of a Common Stock Certificate formerly representing such shares of
Subsidiary Common Stock will cease to have any rights with respect thereto,
except the right to receive the Per Share Merger Consideration in accordance
with Section 2(a) hereof;

 



 

 

 

(b) all shares of Subsidiary Common Stock and Subsidiary Preferred Stock (as
defined below) held immediately prior to the Effective Time by the Subsidiary as
treasury stock or otherwise, if any, will be cancelled and extinguished, and no
payment will be made with respect to those shares;

 

(c) each share of common stock of the Parent, par value $0.001 per share, issued
and outstanding immediately prior to the Effective Time shall not be converted
or exchanged in any manner, but as of the Effective Time, shall represent one
share of common stock of the Surviving Corporation, and all certificates
representing the common stock of the Parent shall be deemed for all purposes to
represent the number of shares of common stock of the Surviving Corporation, par
value $0.001 per share; and

 

(d) each share of Series D Convertible Preferred Stock and Series A-1
Convertible Preferred Stock of the Subsidiary (collectively, the “Subsidiary
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than Dissenting Shares) shall be converted automatically into the right
to receive (following the surrender of the certificate representing such shares
of Subsidiary Preferred Stock (each, a “Preferred Stock Certificate”) in
accordance with Section 4 hereof), in cash and without interest, an amount equal
to the product of (a) the Per Share Merger Consideration and (b) the total
number of the shares of the Subsidiary Common Stock into which a share of such
Subsidiary Preferred Stock may have been converted immediately prior to the
Effective Time pursuant to the Subsidiary’s Amended and Restated Certificate of
Incorporation. Following the Effective Time, all shares of the Subsidiary
Preferred Stock will no longer be outstanding, cancelled and retired and will
cease to exist, and, subject to Section 5 hereof, each holder of a Preferred
Stock Certificate will cease to have any rights with respect thereto, except the
right to receive the cash payment in accordance with Section 2(d) hereof.

 

3.             Treatment of Subsidiary Options, Warrants and Notes.

 

(a) At the Effective Time, all unexercised options to purchase Subsidiary Common
Stock outstanding prior to the Effective Time (the “Subsidiary Options”),
whether vested or unvested, shall be cancelled, terminated and extinguished, and
the holder thereof shall be entitled to receive, for each share of Subsidiary
Common Stock subject to such Subsidiary Option, an amount in cash equal to the
Per Share Merger Consideration minus the exercise price per share of Subsidiary
Common Stock subject to such Subsidiary Option (it being understood that, if the
exercise price payable in respect of a share of Subsidiary Common Stock subject
to any Subsidiary Option exceeds the Per Share Merger Consideration, then the
amount payable hereunder with respect to such Subsidiary Option shall be zero).

 

(b) At the Effective Time, all warrants to purchase shares of Subsidiary Common
Stock issued and outstanding prior to the Effective Time (the “Subsidiary
Warrants”) shall be cancelled, terminated and extinguished, and the holder
thereof shall be entitled to receive (following the surrender of the certificate
or other instrument representing such Subsidiary Warrants (each, a “Warrant
Certificate,” and together with the Common Stock Certificates and the Preferred
Stock Certificates, the “Certificates”) in accordance with Section 4 hereof),
for each share of Subsidiary Common Stock issuable upon exercise of such
Subsidiary Warrant immediately prior to such cancellation, termination and
extinguishment, an amount in cash equal to the Per Share Merger Consideration
minus the exercise price per share of Subsidiary Common Stock issuable upon
exercise of such Subsidiary Warrant (it being understood that, if the exercise
price payable in respect of such share of Subsidiary Common Stock issuable under
any Subsidiary Warrant exceeds the Per Share Merger Consideration, the amount
payable hereunder with respect to such Subsidiary Warrant shall be zero), and,
subject to Section 5 hereof, each holder of a Warrant Certificate will cease to
have any rights with respect thereto, except the right to receive the cash
payment in accordance with Section 3(b) hereof.

 



- 2 -

 

 

(c) At the Effective Time, each convertible and non-convertible note issued by
the Subsidiary outstanding prior to the Effective Time in the aggregate amount
of $ 2,892,700 as set forth in Exhibit A shall be assumed by the Surviving
Corporation, provided, that with respect to each convertible note, it shall only
be convertible into the right to receive the Per Share Merger Consideration.

 

4.             Surrender of Certificates. Promptly after the Effective Time and
upon (a) surrender of a Certificate or an affidavit and indemnification in a
form reasonably acceptable to counsel for Parent stating that such holder of the
Subsidiary Common Stock, the Subsidiary Preferred Stock or the Subsidiary
Warrant has lost his/her Certificate or that such have been destroyed and (b)
execution and delivery of a customary letter of transmittal (the “Letter of
Transmittal”) prepared by Parent or Broadridge Corporate Issuer Solutions, Inc.
(the “Payment Agent”), each record holder of the Subsidiary Common Stock, the
Subsidiary Preferred Stock or the Subsidiary Warrant surrendering such
Certificate or providing affidavit and delivering Letter of Transmittal shall be
entitled to receive in exchange therefor cash in an amount of payment that such
holder of such Subsidiary Common Stock, Subsidiary Preferred Stock or Subsidiary
Warrant shall be entitled to receive as set forth in Sections 2(a), 2(d) and
3(b) hereof. Until the Certificate or affidavit is surrendered together with the
letter of transmittal as contemplated by this Section 4 and in accordance with
the instructions accompanying the Letter of Transmittal, each Certificate or
affidavit that immediately prior to the Effective Time represented any
outstanding shares of the Subsidiary Common Stock or the Subsidiary Preferred
Stock or outstanding Subsidiary Warrant shall be deemed at and after the
Effective Time to represent only the right to receive upon surrender as
aforesaid the consideration specified in Sections 2(a), 2(d) and 3(b) hereof for
the holder thereof or to perfect any rights of appraisal that such holder may
have pursuant to the applicable provisions of the NRS.

 

5.             Dissenting Shares. Notwithstanding any provision of this
Agreement to the contrary, shares of the Subsidiary Common Stock or the
Subsidiary Preferred Stock that are outstanding immediately prior to the
Effective Time and that are held by any holder who is entitled to demand and who
demands properly in writing appraisal for such shares of Subsidiary Common Stock
or Subsidiary Preferred Stock in accordance with, and who complies in all
respects with, Sections 92A.300 to 92A.500, inclusive, of the NRS (any such
shares being referred to as “Dissenting Shares” until such time as such holder
fails to perfect or otherwise loses such holder’s appraisal rights under the NRS
with respect to such shares) shall not be cancelled or converted into, or
represent the right to receive, the consideration payable in respect of such
shares in accordance with Sections 2(a) or 2(d) hereof, but such holder of
Dissenting Shares shall instead be entitled only to receive payment, if any, of
the appraised value of such shares of Subsidiary Common Stock in accordance with
the provisions of Section 92A.460 of the NRS. At the Effective Time, the
Dissenting Shares shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and each holder of Dissenting Shares shall
cease to have any rights with respect thereto, except the right to receive the
appraised value of such shares in accordance with the provisions of Sections
92A.300 to 92A.500, inclusive, of the NRS. Notwithstanding the foregoing, all
Dissenting Shares held by any such holder who (i) shall have failed to perfect
or who effectively shall have withdrawn or otherwise lost its rights to
appraisal of such Dissenting Shares under Sections 92A.300 to 92A.500,
inclusive, of the NRS or (ii) a court of competent jurisdiction shall have
determined that such holder is not entitled to the relief provided by
Sections 92A.300 to 92A.500, inclusive, of the NRS, shall thereupon be deemed to
have been automatically cancelled or converted into, and to have become
exchangeable for, and shall represent only the right to receive the
consideration payable in respect of such shares in accordance with Sections 2(a)
or 2(d) without any interest thereon, following the surrender of the
Certificates in the manner provided in Section 4, and the right of such holder
to payment of the appraised value of such Dissenting Shares shall cease.

 



- 3 -

 

 

6.             The Surviving Corporation.

 

(a) The Articles of Incorporation of the Parent, in effect immediately prior to
the Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation, unless and until thereafter amended in accordance with its terms
and applicable law. The bylaws of the Parent, in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation, unless and
until thereafter amended in accordance with applicable law.

 

(b) At the Effective Time the name of the Surviving Corporation shall be PTES
Acquisition II Corp.

 

(c) The members of the Board of Directors and the officers of the Surviving
Corporation immediately after the Effective Time shall be those persons who were
the members of the Board of Directors and the officers, respectively, of the
Parent immediately prior to the Effective Time, and such persons shall serve in
such offices until their respective successors are elected, qualified or
appointed, subject to the provisions of the bylaws of the Surviving Corporation
and of the NRS.

 

7.             Transfer and Conveyance of Assets and Assumption of Liabilities.

 

(a) At the Effective Time, the Parent shall continue in existence as the
Surviving Corporation; and without further transfer, all the property, rights,
privileges, powers and franchises of the Subsidiary shall vest in the Surviving
Corporation without further act or deed; and all debts, liabilities,
obligations, restrictions, disabilities and duties of the Subsidiary shall
become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation; and any claim or judgment against the
Subsidiary may be enforced against the Surviving Corporation in accordance with
Section 92A.250 of the NRS.

 



- 4 -

 

 

(b) If at any time the Parent shall consider or be advised that any further
assignment, conveyance or assurance is necessary or advisable to vest, perfect
or confirm of record in the Surviving Corporation the title to any property or
right of the Subsidiary, or otherwise carry out the provisions hereof, the
proper representatives of the Subsidiary, as of the Effective Time, shall
execute and deliver any and all proper deeds, assignments and assurances, and do
all things necessary and proper to vest, perfect or convey title to such
property or right in the Surviving Corporation in order to carry out the
provisions hereof.

 

8.             Miscellaneous.

 

(a) Nathan J. Mazurek and Andrew Minkow, the officers of the Parent, shall be
authorized, at such time in his sole discretion as he deems appropriate, to
execute, acknowledge, verify, deliver, file and record, for and in the name of
the Parent, any and all documents and instruments including, without limitation,
the Articles of Incorporation of the Surviving Corporation and the Articles of
Merger, and shall do and perform any and all acts required by applicable law
which the Surviving Corporation deems necessary or advisable, in order to
effectuate the Merger.

 

(b) The representations, warranties and agreements contained in any certificate
or other writing delivered pursuant hereto shall not survive the Effective Time
or the termination of this Agreement.

 

(c) Any provision of this Agreement may, subject to applicable law, be amended
or waived prior to the Effective Time if, and only if, such amendment or waiver
is in writing and signed by the Parent and the Subsidiary.

 

(d) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

(e) All prior or contemporaneous agreements, contracts, promises,
representations, and statements, if any, between the Subsidiary and the Parent,
or their representatives, are merged into this Agreement, and this Agreement
shall constitute the entire understanding between the Subsidiary and the Parent
with respect to the subject matter hereof.

 

(f) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that no party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
party hereto.

 

(g) This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Nevada, without reference to principles of
conflicts of law.

 

(h) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received the counterpart hereof signed by the other
party hereto.

 

[Signature Page Follows]

 

- 5 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.

 



  PTES Acquisition II Corp.,     a Nevada corporation                   By: /s/
Nathan J. Mazurek     Name: Nathan J. Mazurek     Title: President            
Titan Energy Worldwide, Inc.,     a Nevada corporation                     By:
/s/ Nathan J. Mazurek     Name: Nathan J. Mazurek     Title: President  



  

 



[SIGNATURE PAGE TO PLAN AND AGREEMENT OF MERGER]



 

 

 

 

Exhibit A

 

(attached)

 

 

 

 

Notes Eligible to Accept this Proposal

 

Original Issuance Date  Principal Amount  12/07/2009  $25,000  06/18/2009 
 25,000  07/29/2009   15,000  08/06/2009   75,000  08/06/2009   25,000 
08/20/2009   10,000  08/21/2009   10,000  11/30/2009   25,000  11/30/2009 
 15,000  12/02/2009   10,000  01/08/2010   300,000  01/08/2010   25,000 
03/31/2010   15,000  05/28/2010   100,000  06/03/2010   150,000  06/10/2010 
 50,000  07/01/2010   50,000  07/09/2010   100,000  07/09/2010   50,000 
08/10/2010   250,000  08/23/2010   250,000  08/25/2010   50,000  09/07/2010 
 50,000  10/20/2010   50,000  11/01/2010   300,000  04/04/2011   100,000 
04/14/2011   200,000  05/13/2011   100,000  03/08/2012   67,700  03/30/2012 
 200,000  01/01/2014   100,000  01/01/2014   100,000  Total:  $2,892,700 

 



 

 

 

 

 

